Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 1 of 14 PageID #: 1690



                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION


   RICHARD SCHALES                                         CASE NO. 6:17-CV-01512

   VERSUS                                                  JUDGE ROBERT R. SUMMERHAYS

   NATIONSTAR MORTGAGE LLC, ET AL.                         MAGISTRATE JUDGE WHITEHURST


                                       MEMORANDUM RULING

             Before the Court is a Motion for Summary Judgment [Doc. No. 111] filed by Defendant

   Bank of America, N.A. (“BANA”). Plaintiff has filed an Opposition [Doc. No. 117], to which

   BANA filed a reply. [Doc. No. 119] For the reasons that follow, the motion is GRANTED.

   Plaintiff’s request for additional discovery and leave to amend his Complaint is DENIED.

                                                      I.
                                               BACKGROUND

             This case involves a dispute between plaintiff Richard Schales and the companies that

   serviced his home mortgage. Schales executed a $70,000.00 promissory note in favor of New

   South Federal Savings Bank (“New South”) on March 20, 2003. [Doc. No. 111-3] The note is

   secured by a mortgage encumbering Schales’ residence at 2112 Kramer Drive, New Iberia,

   Louisiana (the “Mortgage”). [Doc. No. 111-4] Schales’ Mortgage was serviced by Countrywide

   Home Loans (“Countrywide”) and defendant BANA as the successor to Countrywide from 2003

   to 2013.1 [Docs. No. 111-2, 111-5]

             The present dispute arose when BANA “force placed” insurance on Schales’ residence

   after Schales’ personal insurance policy lapsed on March 31, 2005, and neither Schales nor his

   insurance agent provided BANA with proof of a renewal or a new policy. [Doc. No. 111-2 at 4]


   1   Countrywide and BANA will be referred to collectively as “BANA.”
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 2 of 14 PageID #: 1691



   BANA charged the $419 premium for the force-placed insurance to Schales’ escrow account. [Id.]

   BANA then received proof of continuous insurance coverage from Schales’ insurance agent in

   May 2005. [Id.] This proof of coverage showed that Schales had obtained a new insurance policy

   with Aegis Security Insurance Company (“Aegis”) with coverage from March 31, 2005 through

   March 31, 2006. [Id.] After receiving this proof of coverage, BANA cancelled the force-placed

   insurance policy and credited Schales’ escrow account for the $419 previously charged. [Doc. No.

   111-2 at 4] Schales’ Aegis policy then lapsed on March 31, 2006, and Schales did not provide

   proof of new or continuing coverage to BANA. [Id.] Accordingly, BANA once again force placed

   insurance coverage on Schales’ residence from March 31, 2006, and charged Schales’ escrow

   account the $415 premium for the force-placed insurance policy. [Id. at 5]

          BANA’s uncontradicted summary judgment evidence shows that, from March 31, 2006

   through April 1, 2013, neither Schales nor his insurance agent provided BANA with proof that

   Schales had obtained his own insurance coverage. [Doc. No. 111-2 at 10; see, e.g., Doc. No. 111-

   20 at 48-49] Accordingly, BANA continued to force place insurance on Schales’ residence through

   March 31, 2013. During this time period, BANA sent Schales written notices annually regarding

   the need for and status of insurance on the property. These notices stated that BANA would

   continue to purchase force-placed insurance and charge Schales’ escrow account if he did not

   purchase coverage himself, and that force-placed policies would likely be more expensive and

   provide less coverage than a policy that Schales obtained on his own. [Docs. No. 111-6 through

   111-19] The notices also recommended that Schales purchase his own policies to avoid the high

   cost and lower coverage of a force-placed insurance policy, and explained how Schales could

   provide proof of insurance to BANA. [Id.] On April 1, 2013, BANA transferred the servicing

   rights for Schales’ Mortgage to defendant Nationstar Mortgage LLC (“Nationstar”) and cancelled




                                             Page 2 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 3 of 14 PageID #: 1692



   the remaining coverage on the force-placed insurance policy. [Doc. No. 111-2 at 9] Like BANA,

   Nationstar appears to have purchased force-placed insurance on Schales’ residence beginning in

   2013. [Doc. No. 22 at ¶ 10]

           On August 13, 2014, Nationstar filed a verified petition for executory process in state court

   alleging that Schales had defaulted on his obligations under the note and Mortgage. Nationstar

   Mortg., LLC v. Schales, 2018-439 (La. App. 3 Cir. 12/12/18), 261 So. 3d 912, 915. On August 19,

   2014, the state trial court found that Nationstar was entitled to a writ of seizure and sale;

   accordingly, the Iberia Parish Clerk of Court issued the writ and the sheriff recorded a notice of

   seizure. Id. Schales then filed a petition in the state court proceedings for injunctive relief to

   prohibit the seizure and sale of the property on December 18, 2014.2 Id. Schales also filed a

   reconventional demand seeking damages for wrongful foreclosure, negligence, violations of

   Schales’ “Constitutional Due Process Rights,” conversion, breach of fiduciary duty, violations of

   the Louisiana Unfair Trade Practices Act, and violations of the federal Fair Debt Collection

   Practices Act. Id. Nationstar responded by filing a motion to strike Schales’ reconventional

   demand and filing dilatory exceptions asserting unauthorized use of summary procedure, improper

   cumulation of actions, and improper use of executory process, as well as peremptory exceptions

   of no cause of action and prescription. Id. The trial court granted all of Nationstar’s exceptions and

   dismissed Schales’ claims with prejudice. Id. On December 12, 2018, the Third Circuit reversed

   in part, finding that “the trial court erred in dismissing Schales’ claims rather than ordering that

   the improperly cumulated claims be severed and assigned a new docket number or ordering that

   Schales amend his pleadings to conform to proper procedure.” Id. at 921. On December 19, 2018,


   2 On November 28, 2016, at the request of Nationstar, the state court issued an order cancelling the seizure
   notice because the property described in the seizure notice was not the same property encumbered by the
   mortgage. Nationstar, 261 So.3d at 915. Nationstar has asserted that Schales’ property has not been seized
   to date and is not currently subject to sale. [Doc. No. 63 at 4]


                                                  Page 3 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 4 of 14 PageID #: 1693



   the trial court issued an order severing Schales’ reconventional demand from the suit for executory

   process. [Doc. No. 63-2]

          Meanwhile, on October 13, 2017 (after the state trial court issued its ruling dismissing

   Schales’ claims, but before the Third Circuit issued its decision on appeal), Schales filed a new

   suit in state court, largely mirroring his prior reconventional demand. [Doc. No. 1-1] In this suit,

   Schales named both Nationstar and BANA as defendants. Schales acknowledges that he filed this

   suit “to stop prescription in the event the appellate court denied the appeal.” [Doc. No. 53-1 at 1]

   BANA removed the suit to this Court on November 17, 2017. Schales then filed an Amended

   Complaint (the Complaint”) asserting claims for breach of contract, contractual fraud, conversion,

   negligent misrepresentation/delictual fraud, breach of fiduciary duty, violations of the Truth in

   Lending Act, 15 U.S.C. § 1601, et seq., and violations of the Fair Debt Collection Practices Act,

   15 U.S.C. § 1692, et seq. against Nationstar and BANA. [Doc. No. 22]

          Schales agreed to settle his claims against Nationstar and, on May 27, 2020, the Court

   granted the Joint Voluntary Motion to Dismiss and dismissed the claims against Nationstar. [Doc.

   No. 123] BANA filed the present Motion for Summary Judgment on April 13, 2020. [Doc. No.

   111] Schales opposes the motion but seeks leave to amend his Complaint and conduct additional

   discovery. [Doc. No. 117 at 5-6] The discovery deadline in this case expired on February 24, 2020.

   [Doc. No. 78] The case was set for a bench trial on August 3, 2020, but the trial setting has been

   continued. [Doc. No. 127]




                                              Page 4 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 5 of 14 PageID #: 1694



                                                 II.
                                           LEGAL STANDARD

          “A party may move for summary judgment, identifying each claim or defense–or the part

   of each claim or defense–on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The

   court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

   material fact and the movant is entitled to judgment as a matter of law.” Id. “A genuine issue of

   material fact exists when the evidence is such that a reasonable jury could return a verdict for the

   non-moving party.” Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728

   (5th Cir. 2010). As summarized by the Fifth Circuit:

                  When seeking summary judgment, the movant bears the initial
                  responsibility of demonstrating the absence of an issue of material fact with
                  respect to those issues on which the movant bears the burden of proof at
                  trial. However, where the nonmovant bears the burden of proof at trial, the
                  movant may merely point to an absence of evidence, thus shifting to the
                  non-movant the burden of demonstrating by competent summary judgment
                  proof that there is an issue of material fact warranting trial.

   Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (internal citations omitted).

          When reviewing evidence in connection with a motion for summary judgment, “the court

   must disregard all evidence favorable to the moving party that the jury is not required to believe,

   and should give credence to the evidence favoring the nonmoving party as well as that evidence

   supporting the moving party that is uncontradicted and unimpeached.” Roberts v. Cardinal Servs.,

   266 F.3d 368, 373 (5th Cir.2001); see also Feist v. Louisiana, Dept. of Justice, Office of the Atty.

   Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence in the light most

   favorable to the non-moving party). “Credibility determinations are not part of the summary

   judgment analysis.” Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d

   451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment . . . against a party

   who fails to make a showing sufficient to establish the existence of an element essential to that



                                              Page 5 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 6 of 14 PageID #: 1695



   party’s case, and on which that party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d

   311, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322

   (1986)).



                                                  III.
                                                ANALYSIS

            A. Abandoned Claims

            As a preliminary matter, Schales has withdrawn most of his claims in response to BANA’s

   Motion for Summary Judgment. Specifically, he withdraws his claims for conversion, negligent

   misrepresentation/delictual fraud, breach of fiduciary duty, violations of the Truth in Lending Act,

   and violations of the Fair Debt Collection Practices Act. [Doc. No. 117 at 1-2] He also withdraws

   his damages claims based on emotional distress and mental anguish. [Id.] With respect to these

   claims, BANA’s Motion for Summary Judgment is GRANTED and these claims are DISMISSED

   WITH PREJUDICE. Schales’ sole remaining claims are for breach of contract and contractual

   fraud.

            B. Breach of Contract Claim

            Schales appears to assert two grounds for his breach of contract claim against BANA. First,

   he alleges that BANA breached the mortgage contract by preventing him from purchasing his own

   insurance to replace the force-placed insurance obtained by BANA. [Doc. No. 117 at 3] Second,

   Schales alleges that BANA refused to assist him in obtaining his own insurance and providing

   proof of insurance. [Id.] Specifically, Schales argues that BANA purchased force-placed insurance

   with “excessive” and “unnecessarily expensive” premiums before he could purchase his own

   insurance for the property, and that the charges for these premiums forced Schales to default on

   the Mortgage. [Id.] Schales asserts that BANA subsequently refused to accept proof of insurance



                                               Page 6 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 7 of 14 PageID #: 1696



   that Schales purchased on his own or refused to assist Schales with providing proof of his own

   insurance so that the force-placed insurance could be avoided altogether. [Id.] Schales contends

   that BANA was obligated to assist him with respect to force-placed insurance, and that BANA

   refused to assist him when he reached out to BANA. [Id. at 5]

                   1. Refusal to Accept Proof of Insurance

           BANA contends that it did not violate the terms of the mortgage and did not reject proof

   of any insurance policy purchased by Schales. 3 [Doc. No. 111-1 at 28] Under Louisiana law, the

   rights, duties, and obligations between a mortgagor and mortgagee are defined by the mortgage

   agreement, which serves as the law between the parties. Burks v. Prudential Ins. Co. of N. Am.,

   No. CIV.A.06-4173, 2009 WL 2366105, at *2 (E.D. La. July 28, 2009), aff'd, 388 F. App'x 387

   (5th Cir. 2010) (citing Hayes v. Well Fargo Home Mortgage, 2006 WL 393743, *3 (E.D. La. Oc.t

   31, 2006)). “Interpretation of a contract is the determination of the common intent of the parties.”

   La. Civ. Code Ann. art. 2045. If the terms of a contract are clear and unambiguous, “no further

   interpretation may be made in search of the parties’ intent.” La. Civ. Code Ann. art. 2046. To state

   a valid claim for breach of a contract under Louisiana law, a plaintiff must allege a breach of a

   specific contractual provision. Whitney Bank v. SMI Companies Glob., Inc., 949 F.3d 196, 205

   (5th Cir. 2020) (citing Louque v. Allstate Ins. Co., 314 F.3d 776, 782 (5th Cir. 2002); Gulf Prod.

   Co. v. Petroleum Engineers, Inc., 2013-0578 (La. App. 4 Cir. 12/11/13), 2013 WL 6925002 at *2).




   3 BANA also seeks dismissal of the breach of contract claim on the grounds that the charging of premiums
   to an escrow account after Schales failed to purchase insurance complied with the terms of the mortgage
   and escrow rider, that claims based on the amount of insurance premiums are barred by the filed rate
   doctrine, and that any claim for breach based on conduct prior to 2007 is prescribed. [Doc. No. 111-1 at 27-
   36] However, because Schales’ opposition limits his argument to BANA’s refusal to accept proof of
   insurance or assist him to provide such proof [Doc. No. 117 at 2-3], the Court will address only BANA’s
   arguments as to that issue.


                                                  Page 7 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 8 of 14 PageID #: 1697



          Here, Covenant 5 of the Mortgage expressly granted BANA the right to force place

   insurance on Schales’ property if he failed to obtain his own insurance coverage:

                  If Borrower fails to maintain any of the coverages described above, Lender
                  may obtain insurance coverage, at Lender’s option and Borrower’s expense.
                  Lender is under no obligation to purchase any particular type or amount of
                  coverage. . . . Borrower acknowledges that the cost of the insurance
                  coverage so obtained might significantly exceed the cost of insurance that
                  Borrower could have obtained. Any amounts disbursed by Lender under
                  this Section 5 shall become additional debt of Borrower secured by this
                  Security Instrument.
   [Doc. No. 111-4 at 6] Schales’ mortgage also included an escrow rider (the “Escrow Rider”) that

   required him to insure the property covered by the Mortgage, pay the insurance premiums for this

   coverage directly to his insurer, and deliver proof of coverage to BANA at least thirty (30) days

   prior to the renewal date of the previous year’s policy. [Doc. No. 111-4 at 16] Schales’ Opposition

   does not dispute that he failed to obtain his own insurance coverage from April 2006 through April

   1, 2013, when the servicing rights to his Mortgage loan were transferred to Nationstar. Nor does

   he dispute that Covenant 5 of the Mortgage gives BANA the right to force place insurance if

   Schales fails to maintain his own insurance coverage. Yet, Scales asserts that he “did not agree to

   the forced placed insurance policy that Bank of America purchased,” and asserts that the premium

   charged was excessive. [Doc. No. 117-1]

          Schales identifies no provision of the Mortgage that BANA violated by force placing

   insurance when Schales failed to provide proof of coverage. Covenant 5 imposes no obligation on

   BANA to obtain Schales’ agreement to a force-placed policy. As far as Schales’ claim that the cost

   of the force-placed policy was “excessive,” Covenant 5 of the Mortgage expressly states that

   Schales “acknowledges that the cost of the insurance so obtained might significantly exceed the

   cost of insurance that [Schales] could have obtained.” [Doc. No. 111-4 at 6] (emphasis added).

   Nor does Schales point to any provision in the Mortgage limiting the cost of force-placed insurance


                                              Page 8 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 9 of 14 PageID #: 1698



   obtained by BANA. Accordingly, this aspect of Schales’ breach of contract claim cannot survive

   summary judgment. See Barbe v. Ocwen Loan Servicing, LLC, 383 F. Supp. 3d 634, 643–45 (E.D.

   La. 2019) (plaintiff failed to state a breach of contract claim against mortgage servicer for obtaining

   force-placed insurance because plaintiff’s allegations did not identify any contractual promise that

   the servicer breached).

           Schales, however, suggests that BANA breached the Mortgage not when BANA force

   placed insurance on Schales’ property, but when it declined to accept proof of insurance or refused

   to communicate with Schales regarding proof of insurance.4 [Doc. No. 117 at 3] This argument

   similarly fails to point to any contractual provision in the Mortgage that BANA breached. As noted

   above, the Escrow Rider and Covenant 5 of the Mortgage allowed BANA to purchase insurance

   and charge Schales through an escrow account if Schales failed to maintain insurance on the

   property. [Doc. No. 111-4 at 16] Schales does not dispute this provision, nor does he dispute

   BANA’s summary judgment evidence that BANA sent annual notices to him regarding force-

   placed insurance. There is no evidence in the summary judgment record that Schales attempted to

   obtain his own insurance coverage from April 2006 through April 2013, the time period that

   BANA serviced the Mortgage. Nor is there any evidence that Schales attempted to provide proof

   of coverage during this time period and that BANA refused to accept that proof. While Schales

   asserts he “was not allowed” to purchase his own policies before BANA force placed insurance,

   he does not dispute that he never provided Countrywide or BANA with proof of insurance



   4 Schales also points to certain allegations in the Amended Complaint as the operative facts showing breach
   of contract. [Doc. No. 117 at 4] However, the identified section of the Amended Complaint states only that
   Schales purchased insurance from 2003-2006, that he was charged for force-placed insurance thereafter,
   and that the lender refused to accept proof of insurance in May 2013, which was after BANA stopped
   servicing the mortgage. [Doc. No. 22 at ¶¶ 5-10] As noted elsewhere, the allegations regarding who paid
   for insurance during each of the years between 2003 and 2013 appear undisputed, and do not on their own
   allege any violation of the Mortgage. These allegations do not support the limited argument made in the
   Opposition.


                                                 Page 9 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 10 of 14 PageID #: 1699



    coverage within the thirty-day window imposed by the Mortgage. [Doc. No. 117 at 3] Schales

    states that he obtained his own insurance in May 2013 and that BANA did not accept proof of that

    coverage. However, BANA was no longer servicing Schales’ loan in May 2013. Any proof of

    coverage would have gone to Nationstar. In sum, Schales has not pointed to anything in the

    summary judgment record supporting his allegation that BANA refused to accept proof of

    insurance, or that BANA’s conduct pertaining to force-placed insurance breached the Mortgage.

                     2. Refusal to Provide Assistance

            Schales further alleges that BANA violated the terms of the Mortgage by refusing to help

    him obtain his own insurance, provide proof of that coverage, and avoid the costly force-placed

    insurance premiums that were charged to his escrow account. [Doc. No. 117 at 3] Specifically,

    Schales alleges that the notices he received regarding the purchase of force-placed insurance stated

    that he could “seek assistance for the force-placed premiums that Mr. Schales disagreed with.”5

    [Doc. No. 117 at 5] Schales alleges that when he contacted BANA for assistance he was told that

    his account was in foreclosure and therefore no assistance would be rendered. [Id.]

            Again, Schales does not identify a specific contractual provision that BANA breached.

    Neither Covenant 5 of the Mortgage nor the Escrow Rider pertaining to insurance and proof of

    insurance require BANA to affirmatively assist Schales in obtaining his own insurance or in

    providing proof of insurance. [Doc. No. 111-4] Moreover, nothing in BANA’s annual notices

    regarding the insurance requirement imposes a contractual obligation on BANA to assist Schales




    5 As a threshold matter, it is not clear from the record that the notices invite contact if the borrower wishes
    to dispute the purchase of force-placed insurance; they do, however, state that the lender intends to purchase
    its own insurance policies if no action is taken by a deadline, urge the borrower to purchase his own policies,
    and give instructions on how to provide proof of insurance. [Docs. No. 111-6 through 111-19]


                                                   Page 10 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 11 of 14 PageID #: 1700



    in obtaining his own insurance coverage. 6 [Docs. No. 111-6 through 111-19] Consequently, the

    record does not support a claim that BANA breached the Mortgage by refusing to accept proof of

    insurance or refusing to assist Schales with lodging a dispute regarding the force-placed insurance.

    In sum, Schales does not establish that there is a genuine issue of material fact concerning a breach

    of the terms of the Mortgage, and BANA’s motion is therefore GRANTED as to that claim.

           C. Contractual Fraud Claim

           BANA also seeks dismissal of Schales’ contractual fraud claim, arguing that it made no

    misrepresentations to Schales about the terms of the Mortgage -- nor could it have because it did

    not originate the mortgage.7 [Doc. No. 111-1 at 37-39] Schales counters that BANA committed

    contractual fraud by ignoring Schales’ attempts to obtain his own insurance policy and by telling

    him that his account was in foreclosure when he contacted BANA to dispute the purchase of force-

    placed insurance. [Doc. No. 117 at 4-5] In the Amended Complaint, Schales alleges that BANA,

    along with Nationstar, “misrepresented or omitted accurate information about the escrow account

    which vitiated Mr. Schales’ consent to the Mortgage and [Escrow] Rider.” [Doc. No. 22 at ¶ 33]

           Under Louisiana law, consent to a contract may be vitiated by error, fraud, or duress. La.

    Civ. Code. Ann art. 1948. “An action for fraud against a party to a contract requires: (1) a

    misrepresentation, suppression, or omission of true information; (2) the intent to obtain an unjust

    advantage or to cause damage or inconvenience to another; and (3) that the error induced by the

    fraudulent act relates to a circumstance that substantially influenced the victim's consent to the

    contract. Fraud need only be proved by a preponderance of the evidence and may be established


    6 The Court also notes that, while the annual notices do not impose a contractual obligation on BANA to
    assist Schales in providing proof of insurance, the notices contain instructions on providing proof of
    insurance.
    7 As noted above, Schales’ delictual fraud claim is dismissed, so his sole remaining fraud claim is
    contractual fraud, for which he seeks economic damages and rescission of the Mortgage and Escrow Rider.
    [Doc. No. 22 at 6; Doc. No. 117 at 1-2]


                                                Page 11 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 12 of 14 PageID #: 1701



    by circumstantial evidence.” Petrohawk Properties, L.P. v. Chesapeake Louisiana, L.P., 689 F.3d

    380, 388 (5th Cir. 2012) (internal quotations and citations omitted); see also Shelton v.

    Standard/700 Assocs., 798 So. 2d 60, 64–66 (La. 2001). Fraud does not vitiate consent if the party

    against whom the fraud was directed could have ascertained the truth without difficulty,

    inconvenience, or special skill. La. Civ. Code Ann. art. 1953. Federal Rule of Civil Procedure 9(b)

    requires a plaintiff seeking rescission based on fraud to state with particularity the circumstances

    constituting fraud and must allege specific facts that support an inference of fraud, including

    identifying the speaker, time, and location of allegedly fraudulent statements, as well as why the

    statements are fraudulent. Flaherty & Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565

    F.3d 200, 207 (5th Cir. 2009).

           Here, Schales alleges that BANA either omitted material information or actively

    misrepresented the Mortgage terms relating to the escrow account when the Mortgage and

    associated documents were executed. [Doc. No. 22 at ¶ 33] These allegations fail to support a

    contractual fraud claim for at least three reasons. First, Covenant 5 of the Mortgage and the Escrow

    Rider explicitly lay out Schales’ obligation to obtain insurance on the property covered by the

    Mortgage, and further detail BANA’s right to obtain force-placed insurance if Schales failed to

    provide proof of insurance coverage. Schales, however, points to no specific misrepresentations

    (or omissions, for that matter) involving these provisions that occurred at the time the Mortgage

    was executed. Second, to the extent that Schales points to specific misrepresentations or

    information that BANA allegedly omitted, the allegations involve BANA’s actions long after the

    Mortgage was executed. [Doc. No. 22 at 3-5] Accordingly, even assuming the truth of these

    allegations, they cannot amount to “fraud that would vitiate the plaintiffs' consent under La. C.C.

    art. 1953” because they were not made in connection with the execution of the Mortgage. Kirkham




                                              Page 12 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 13 of 14 PageID #: 1702



    v. Am. Liberty Life Ins. Co., 717 So. 2d 1226, 1229 (La. App. 2 Cir. 8/19/98). Finally, Schales’

    attempt to assert a contractual fraud claim ignores the fact that New South, not BANA, originated

    Schales’ Mortgage in 2003. [Docs. No. 111-3-4] Countrywide, and later BANA, serviced the

    Mortgage after it was executed. [Doc. No. 22 at ¶ 4] Schales does not allege that Countrywide or

    BANA were involved in the negotiation or execution of the Mortgage, or that they made any

    statements to him regarding the Mortgage terms prior to execution. In sum, Schales cannot point

    to anything in the summary judgment record showing that BANA made a material

    misrepresentation or omitted a material fact regarding the Mortgage terms that would vitiate

    Scales’ consent to the Mortgage. Accordingly, BANA is entitled to summary judgment on Schales’

    contractual fraud claim, and the motion is GRANTED as to that claim.

           D. Leave to Amend Complaint and For Additional Discovery

           Schales alternatively requests leave to amend the Complaint and engage in additional

    discovery. [Doc. No. 117 at 5-6] Rule 15(a) of the Federal Rules of Civil Procedure provides that

    courts should “freely” grant leave to amend when “justice so requires.” But this “generous standard

    is tempered by the necessary power of a district court to manage a case.” Priester v. J. P. Morgan

    Chase Bank, N.A., 708 F.3d 667, 678 (5th Cir. 2013). The short answer here is that Schales’ request

    to amend his Complaint to avoid dismissal is untimely. A court may deny a party’s request for

    leave to amend on the grounds of “undue delay, bad faith or dilatory motive on the part of the

    movant, repeated failures to cure deficiencies by amendments previously allowed, undue prejudice

    to the opposing party…, and futility of the amendment.” Brown v. Taylor, 911 F.3d 235, 246 (5th

    Cir. 2018). This case was removed to this Court on November 11, 2017. [Doc. No. 1] Schales has

    been granted leave to amend his Complaint once already [Doc. No. 22], which did not cure the

    deficiencies in his claims. Schales’ argument also ignores the procedural posture of this case.




                                              Page 13 of 14
Case 6:17-cv-01512-RRS-CBW Document 128 Filed 07/14/20 Page 14 of 14 PageID #: 1703



    BANA has filed a Rule 56 motion for summary judgment requiring Schales to come forward with

    competent summary judgment evidence demonstrating that there are genuine questions of material

    fact as to each element of his claims. As explained above, he has not met his burden. Schales also

    does not address why he should be entitled to additional discovery when the discovery deadline in

    this case lapsed in February 2020. [Doc. No. 78] In sum, allowing further amendments and

    discovery at this late stage would cause undue delay of the case and undue prejudice to BANA.

    Leave to amend the Complaint and conduct additional discovery is therefore DENIED.


                                                   IV.
                                              CONCLUSION

           For the reasons set forth above, the Motion for Summary Judgment [Doc. No. 111] filed

    by Defendant Bank of America, N.A. (“BANA”) is GRANTED. All claims against BANA are

    DISMISSED WITH PREJUDICE. Leave to further amend the Complaint and conduct

    additional discovery is DENIED.

           THUS DONE in Chambers on this 14th day of July, 2020.




                                                            ROBERT R. SUMMERHAYS
                                                         UNITED STATES DISTRICT JUDGE




                                              Page 14 of 14
